DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the canceling of claims 1-27 after a non-final office action mailed on May 19, 2021 related to the election without traverse of Group II (i.e. claims 6-12) on May 6, 2021 for the patent application 16/217,657, originally filed on December 12, 2018. Claims 1-27 are cancelled. Claims 28-47 are new and not entered. There are no pending claims. 

Election/Restrictions
Newly submitted claims 28-47 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The Applicant’s limitations of “removing said teacher from said vehicle; providing a pre-recorded audiovisual program to said user that reinforces said instruction by said teacher; wherein said pre-recorded audiovisual program summarizes said instruction; displaying said pre-recorded audiovisual program to said user; attempting, by said user, to operate said one or more components of said vehicle when said teacher is not present,” found in claim 28 are not present in either the elected invention (i.e. Group II, claims 6-12), nor any of the unelected groups (i.e. Groups I or III, claims 1-5 or 13-27, respectively). Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 28-47 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b)  and MPEP § 821.03.
The amendment filed on 9/17/2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because the limitations “removing said teacher from said vehicle; providing a pre-recorded audiovisual program to said user that reinforces said instruction by said teacher; wherein said pre-recorded audiovisual program summarizes said instruction; displaying said pre-recorded audiovisual program to said user; attempting, by said user, to operate said one or more components of said vehicle when said teacher is not present,” are not found in Group II.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a)  ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Lewis, can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715